DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1-12 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the garment lacking the discontinuous printed layer".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of a garment not including the printed layer. For examination purposes, the claim has been interpreted as “an identical garment which lacks the discontinuous printed layer”.
Claim 11 recites the limitation "the garment lacking the ceramic print".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of a garment not including the ceramic print. For examination purposes, the claim has been interpreted as “an identical garment which lacks the ceramic print”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worley et al. (U.S. PGPUB No. 2003/0054141).

	Regarding claims 1-12, Worley teaches a method, which can be used to produce a garment (abstract), such as a jacket (0030), comprising: screen printing an ink (0056) on one or both sides (0022, and note if the ink is printed on both sides of a fabric that one of the sides will be exposed and be on an inside of the garment) of a substrate, such as fabric (0016). Worley teaches that the printed portion may be discontinuous and cover from 50-80% of one surface of the substrate (0028 and note that overlapping ranges are prima facie evidence of obviousness), and may have pattern as shown in Figure 1 (the colors have been added for clarity). 
    PNG
    media_image1.png
    427
    439
    media_image1.png
    Greyscale

Note, that in this pattern there are a plurality of linear members (the portions of the yellow and red lines which are parallel) with a channel positioned between the members that is not printed, and the two yellow and two red linear segments form pairs which connect at an apex and are nested. Additionally, Worley teaches that the pattern may also be printed to form a hexagonal pattern (0025). Worley teaches that the ink contains a phase change material which has the capacity to both absorb and release thermal energy over certain temperature ranges, thereby being able to act as a heat retaining material/insulating material (0033) and which would inherently yield a printed garment that would yield a higher measured temperature and greater heat retention than a garment lacking the printed ink layer over a certain temperature range. Worley also teaches that the ink may include a ceramic, such as silica (0044) which serves as a microcapsule/absorbent for the phase change material (0044), and a binder polymer (0046), such as polyurethane (0048).
	Worley fails to explicitly teach that the ink comprises at least five percent of the ceramic/silica or that the ceramic print comprises between 8 and 15 percent by weight of the ceramic/silica. However, the amount of phase-change material, which is inclusive of the silica when the phase-change material is included on/in silica particles, is a result-effective variable as altering the amount of the phase-change material including silica will alter the ability of the garment to modulate temperature and adjusting the loading level in the ink will alter its printability as well as the uniformity of the coating and the flexibility of the resulting garment (0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges for the amount of ceramic in the ink and the amount of ceramic in the ceramic print through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
	Claims 1-12 are pending.
	Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 4, 2022Primary Examiner, Art Unit 1717